UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-05888 SMALLCAP World Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: September 30 Date of reporting period: June 30, 2010 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Schedule of Investments SMALLCAP World Fund® Investment portfolio June 30, 2010 unaudited Common stocks — 90.53% Shares Value INDUSTRIALS — 15.31% Container Corp. of India Ltd.1 $ MSC Industrial Direct Co., Inc., Class A Jain Irrigation Systems Ltd.1,2 Intertek Group PLC1 SIA Engineering Co. Ltd.1 Michael Page International PLC1 Pipavav Shipyard Ltd.1,3 Landstar System, Inc. MTU Aero Engines Holding AG1 IDEX Corp. OSG Corp.1 Herman Miller, Inc. URS Corp.3 Johnson Electric Holdings Ltd.1,3 MITIE Group PLC1 Gardner Denver, Inc. Watsco, Inc. Sintex Industries Ltd.1 Continental Airlines, Inc., Class B3 Mobile Mini, Inc.2,3 Murray & Roberts Holdings Ltd.1 Downer EDI Ltd.1 Harsco Corp. Interline Brands, Inc.2,3 Meggitt PLC1 Uponor Oyj1 Goodpack Ltd.1,2 De La Rue PLC1 Ennis, Inc.2 Exponent, Inc.2,3 WABCO Holdings Inc.3 Serco Group PLC1 Flughafen Wien AG, non-registered shares1 Applied Industrial Technologies, Inc. Mine Safety Appliances Co. Northgate PLC1,2,3 Singapore Post Private Ltd.1 Brady Corp., Class A, nonvoting shares BrisConnections Unit Trusts1,2,3 AMR Corp.3 Copart, Inc.3 AirAsia Bhd.1,3 Beacon Roofing Supply, Inc.3 easyJet PLC1,3 TrueBlue, Inc.3 Kaba Holding AG1 United Stationers Inc.3 Heidelberger Druckmaschinen AG1,3 Société BIC SA1 BELIMO Holding AG1 Zumtobel AG1,3 Wavin NV1,3 Graco Inc. Frigoglass SAIC1,3 Dalian Port (PDA) Co. Ltd., Class H1 AIA Engineering Ltd.1 Pfeiffer Vacuum Technology AG, non-registered shares1 Konecranes Oyj1 Houston Wire & Cable Co.2 Ellaktor SA1 Korea Plant Service & Engineering Co., Ltd.1 Robert Half International Inc. China Automation Group Ltd.1 Resources Connection, Inc.3 Knight Transportation, Inc. Andritz AG1 Standard Parking Corp.2,3 Globaltrans Investment PLC (GDR)1 Austal Ltd.1 S1 Corp.1 Steelcase Inc., Class A KBR, Inc. Polypore International, Inc.3 Douglas Dynamics, Inc.2,3 Ritchie Bros. Auctioneers Inc. Ultra Electronics Holdings PLC1 Geberit AG1 Connaught PLC1 LS Industrial Systems Co., Ltd.1 EACOM Timber Corp.1,3,4 Grupo Aeroportuario del Pacífico, SAB de CV, Class B (ADR) Reunert Ltd.1 TransDigm Group Inc. Trina Solar Ltd. (ADR)3 AirTran Holdings, Inc.3 G&K Services, Inc., Class A Rational AG1 SAI Global Ltd.1 Cpl Resources PLC1,2 Corporate Executive Board Co. Norwegian Air Shuttle ASA1,3 Mabuchi Motor Co., Ltd.1 Hays PLC1 DCC PLC1 PRONEXUS INC.1 Shenzhen Expressway Co. Ltd., Class H1 Curtiss-Wright Corp. Seco Tools AB, Class B1,3 Wienerberger AG1,3 Trakya Cam Sanayii AS1,3 Viad Corp ITE Group PLC1 Santos Brasil Participações SA, units John Bean Technologies Corp. Teleperformance SA1 Österreichische Post AG1 Prysmian SpA1 Temp Holdings Co., Ltd.1 Wilson Sons Ltd. (BDR) Grontmij NV, depository receipts1 Imagelinx PLC1,2,3 American Shipping Co. ASA1,3 Aker Philadelphia Shipyard ASA1,3,4 CONSUMER DISCRETIONARY — 15.09% lululemon athletica inc.3 Modern Times Group MTG AB, Class B1 Virgin Media Inc.3 Pantaloon Retail (India) Ltd.1 Pantaloon Retail (India) Ltd., Class B1 Strayer Education, Inc. CTC Media, Inc. Lions Gate Entertainment Corp.2,3 Chipotle Mexican Grill, Inc.3 Paddy Power PLC1 Jumbo SA1,2 John Wiley & Sons, Inc., Class A ASOS PLC1,2,3 Minth Group Ltd.1 Navitas Ltd.1 Parkson Retail Group Ltd.1 CarMax, Inc.3 Central European Media Enterprises Ltd., Class A3 Billabong International Ltd.1 Ekornes ASA1,2 Blue Nile, Inc.2,3 Tiffany & Co. Fourlis1,2 Trinity Ltd.1,4 Education Management Corp.3 Lojas Renner SA, ordinary nominative Shimano Inc.1 Brunswick Corp. CKX, Inc.2,3 Golden Eagle Retail Group Ltd.1 WMS Industries Inc.3 Halfords Group PLC1 Harman International Industries, Inc.3 American Axle & Manufacturing Holdings, Inc.2,3 Tractor Supply Co. Masterskill Education Group Bhd.1,2,3 NVR, Inc.3 New Oriental Education & Technology Group Inc. (ADR)3 Cox and Kings (India) Ltd.1,3 Timberland Co., Class A3 AutoNation, Inc.3 Mr Price Group Ltd.1 Café de Coral Holdings Ltd.1 SeLoger.com1 Scholastic Corp. Urban Outfitters, Inc.3 Hankook Tire Co., Ltd.1 Stella International Holdings Ltd.1 PCD Stores (Group) Ltd.1,3 Capella Education Co.3 TOD’S SpA1 Leggett & Platt, Inc. REXLot Holdings Ltd.1 Domino’s Pizza Enterprises Ltd.1,2 CFAO1 Aristocrat Leisure Ltd.1 GEOX SpA1 Mitchells & Butlers PLC1,3 Rightmove PLC1 Dollarama Inc.3 Titan Industries Ltd.1 Boyd Gaming Corp.3 K12 Inc.3 American Public Education, Inc.3 Promethean World PLC1,3 TAKKT AG1 Jubilant FoodWorks Ltd.1,3 Weight Watchers International, Inc. Parkson Holdings Bhd.1 Domino’s Pizza UK & IRL PLC1 PetMed Express, Inc. National American University Holdings, Inc.2 Corinthian Colleges, Inc.3 Melco Crown Entertainment Ltd. (ADR)3 Signet Jewelers Ltd.3 Fielmann AG1 HUGO BOSS AG1 Mothercare PLC1 BWG Homes ASA1,3 P.F. Chang’s China Bistro, Inc. SAF-HOLLAND SA, non-registered shares1,2,3 Headlam Group PLC1 Fluid Music Canada, Inc.1,2,3,4 Bloomsbury Publishing PLC1,2 DSG international PLC1,3 Restaurant Group PLC1 Group 1 Automotive, Inc.3 Brinker International, Inc. Little Sheep Group Ltd., Class H1 J D Wetherspoon PLC1 Mekonomen AB1 Ascent Media Corp., Class A3 Educomp Solutions Ltd.1 Bijou Brigitte modische Accessoires AG1 Oceanus Group Ltd.1,3 Oceanus Group Ltd. (TDR)1,3 Intercontinental Hotels Group PLC1 Raffles Education Corp. Ltd.1 KB Home DeVry Inc. Toll Corp.3 Praktiker Bau- und Heimwerkermärkte Holding AG1 Schibsted ASA1 Interpublic Group of Companies, Inc.3 GVC Holdings PLC1 Bob Evans Farms, Inc. Ten Alps PLC1,3 Spot Runner, Inc.1,3,5 Forbes Travel Guide, Inc.1,3,5 35 CEC Unet PLC1,2,3 — Fontainebleau Resorts LLC, Class A, nonvoting units1,3,5 — INFORMATION TECHNOLOGY — 13.02% Kingboard Chemical Holdings Ltd.1 Rovi Corp.3 Hittite Microwave Corp.2,3 Compuware Corp.3 National Instruments Corp. AOL Inc.3 AVEVA Group PLC1,2 AAC Acoustic Technologies Holdings Inc.1 OpenTable, Inc.2,3 Kingboard Laminates Holdings Ltd.1 Monster Worldwide, Inc.3 Cirrus Logic, Inc.3 Digital River, Inc.2,3 PixArt Imaging Inc.1,2 VTech Holdings Ltd.1 FactSet Research Systems, Inc. Hana Microelectronics PCL1,2 Renesas Electronics Corp.1,3 VeriFone Systems, Inc.3 Intersil Corp., Class A Internet Brands, Inc., Class A3 Akamai Technologies, Inc.3 Microchip Technology Inc. Novellus Systems, Inc.3 Tripod Technology Corp.1 MICROS Systems, Inc.3 Genpact Ltd.3 LoopNet, Inc.2,3 Wistron Corp.1 MKS Instruments, Inc.3 Heartland Payment Systems, Inc. Avid Technology, Inc.2,3 Semtech Corp.3 Trimble Navigation Ltd.3 RichTek Technology Corp.1 Infotech Enterprises Ltd.1,2 FormFactor, Inc.3 Internet Capital Group, Inc.2,3 Quantum Corp.2,3 Halma PLC1 Net 1 UEPS Technologies, Inc.3 Palm, Inc.3 OBIC Co., Ltd.1 Kapsch TrafficCom AG1 Global Unichip Corp.1 SINA Corp.3 Neopost SA1 Delta Electronics (Thailand) PCL1 Autodesk, Inc.3 OnMobile Global Ltd.1,3 CoreLogic, Inc. DTS, Inc.3 Lender Processing Services, Inc. Comverse Technology, Inc.3 Green Packet Bhd.1,2,3,4 Green Packet Bhd.1,2,3 Red Hat, Inc.3 Acer Inc.1 Jabil Circuit, Inc. Dolby Laboratories, Inc., Class A3 SuccessFactors, Inc.3 Cadence Design Systems, Inc.3 Micrel, Inc. Renishaw PLC1 Finisar Corp.3 THQ Inc.3 Lexmark International, Inc., Class A3 Solera Holdings, Inc. Cognex Corp. Global Payments Inc. Celestica Inc.3 KLA-Tencor Corp. Perfect World Co., Ltd., Class B (ADR)3 Fidelity National Information Services, Inc. Ultimate Software Group, Inc.3 Alpha and Omega Semiconductor Ltd.3 Spectris PLC1 Playtech Ltd.1 Redington (India) Ltd.1 SEEK Ltd.1 Wincor Nixdorf AG1 DemandTec, Inc.3 Oakton Ltd.1 Hutchinson Technology Inc.3 HSW International, Inc.3,4 HSW International, Inc.1,3,5 43 KAB Distribution Inc.1,2,3 — FINANCIALS — 11.69% East West Bancorp, Inc. Dah Sing Financial Holdings Ltd.1,2,3 Industrial and Commercial Bank of China (Asia) Ltd.1 YES BANK Ltd.1 Zions Bancorporation Kotak Mahindra Bank Ltd.1 Daegu Bank, Ltd.1 City National Corp. Hospitality Properties Trust Onex Corp. Cullen/Frost Bankers, Inc. Mercury General Corp. Osaka Securities Exchange Co., Ltd.1 Northwest Bancshares, Inc. Genworth MI Canada Inc. Robinsons Land Corp., Class B1 First Pacific Co. Ltd.1 Banco Compartamos, SA, Institución de Banca Múltiple, Class O First Niagara Financial Group, Inc. Portfolio Recovery Associates, Inc.3 Jammu and Kashmir Bank Ltd.1 Banco Cruzeiro do Sul SA, preferred nominative BOK Financial Corp. Banco Industrial e Comercial SA, preferred nominative Rayonier Inc. First Southern Bancorp, Inc.1,2,3,5 TISCO Financial Group PCL1 JSE Ltd.1 Banco Panamericano SA, preferred nominative Duff & Phelps Corp., Class A Topdanmark A/S1,3 IG Group Holdings PLC1 Manappuram General Finance and Leasing Ltd.1 Savills PLC1 Bolsa Mexicana de Valores, SAB de CV, Series A Banco ABC Brasil SA, preferred nominative National Financial Partners Corp.2,3 Ascendas India Trust1 Midland Holdings Ltd.1 Umpqua Holdings Corp. Central Pattana PCL1 Home Federal Bancorp, Inc.2 Busan Bank1 National Penn Bancshares, Inc. Bank of Ireland1,3 Gruppo MutuiOnline SpA1,2 CapitalSource Inc. Indiabulls Real Estate Ltd.1,3 Home BancShares, Inc. PacWest Bancorp AEON Mall Co., Ltd.1 Indiabulls Financial Services Ltd.1 Eaton Vance Corp., nonvoting shares SVB Financial Group3 Banque Cantonale Vaudoise1 Azimut Holding SpA1 Redwood Trust, Inc.3 Banco Daycoval SA, preferred nominative Starwood Property Trust, Inc. CenterState Banks, Inc. First Horizon National Corp.3 First American Financial Corp. Hellenic Exchanges SA1 Territorial Bancorp Inc.2 Hung Poo Real Estate Development Corp.1 Paraná Banco SA, preferred nominative Kiatnakin Bank PCL1 First Michigan Bancorp, Inc.1,3,5 Oslo Børs VPS Holding ASA1 Land and Houses PCL, nonvoting depository receipt1 Frasers Centrepoint Trust1 Colony Financial, Inc. Jyske Bank A/S1,3 China Real Estate Information Corp. (ADR)3 BaoViet Holdings1 Dolphin Capital Investors Ltd.1,3 eHealth, Inc.3 Islamic Arab Insurance Co. (Salama)1,3 Cathay Real Estate Development Co. Ltd.1,3 Bajaj Holdings & Investment Ltd.1 HEALTH CARE — 9.79% Thoratec Corp.2,3 Cochlear Ltd.1 Inverness Medical Innovations, Inc.3 American Medical Systems Holdings, Inc.3 Endo Pharmaceuticals Holdings Inc.3 Hikma Pharmaceuticals PLC1 Myriad Genetics, Inc.3 Integra LifeSciences Holdings Corp.3 Fisher & Paykel Healthcare Corp. Ltd.1 Intuitive Surgical, Inc.3 Ansell Ltd.1 ResMed Inc.3 ResMed Inc. (CDI)1,3 ZOLL Medical Corp.2,3 Auxilium Pharmaceuticals, Inc.3 Volcano Corp.3 Ipca Laboratories Ltd.1 athenahealth, Inc.3 Amylin Pharmaceuticals, Inc.3 Genomma Lab Internacional, SAB de CV, Series B3 Bangkok Dusit Medical Services PCL1 Hologic, Inc.3 Martek Biosciences Corp.3 Tecan Group AG1 Illumina, Inc.3 Emeritus Corp.3 RHÖN-KLINIKUM AG, non-registered shares1 Insulet Corp.3 Covance Inc.3 Sysmex Corp.1 Invacare Corp. Nakanishi Inc.1 Greatbatch, Inc.3 NuVasive, Inc.3 Virbac SA1 MEDICA SA1,3 JSC Pharmstandard (GDR)1,3 Odontoprev SA, ordinary nominative Abaxis, Inc.3 SonoSite, Inc.3 Tsumura & Co.1 Sonic Healthcare Ltd.1 Mettler-Toledo International Inc.3 Eurand NV3 Vital Images, Inc.2,3 TECHNE Corp. Bumrungrad Hospital PCL1 Team Health Holdings, Inc.3 DexCom, Inc.3 EGIS Nyrt.1 Movetis NV1,3 ArthroCare Corp.3 Beckman Coulter, Inc. Array BioPharma Inc.3 Cooper Companies, Inc. Wright Medical Group, Inc.3 Piramal Healthcare Ltd.1 Merck Ltd.1 TranS1 Inc.2,3 Laboratorios Farmacéuticos ROVI, SA1 Newron Pharmaceuticals SpA1,2,3 Newron Pharmaceuticals SpA1,2,3,4 Krka, dd, Novo mesto1 Vision-Sciences, Inc.3 Exiqon A/S1,3 Allied Medical Ltd.1,3,5 2 MATERIALS — 7.21% Yingde Gases Group Co. Ltd.1,3 African Minerals Ltd.1,3 AptarGroup, Inc. Rhodia SA1 FUCHS PETROLUB AG1 Aquarius Platinum Ltd.1 Aquarius Platinum Ltd. (GBP denominated)1 Talvivaara Mining Co. PLC1,3 Jaguar Mining Inc.2,3 James Hardie Industries SE1,3 OCI Co. Ltd.1 Scotts Miracle-Gro Co., Class A OCI Materials Co., Ltd.1 Centamin Egypt Ltd.1,3 Centamin Egypt Ltd. (CAD denominated)3 7 Bemis Co., Inc. Gem Diamonds Ltd.1,2,3 Midas Holdings Ltd.1 China Forestry Holdings Co., Ltd.1 Croda International PLC1 Petropavlovsk PLC1 Martin Marietta Materials, Inc. Lynas Corp. Ltd.1,3 Eastern Platinum Ltd.3 Eastern Platinum Ltd.3,4 Huabao International Holdings Ltd.1 Symrise AG1 RPM International, Inc. Pactiv Corp.3 LANXESS AG1 China Shanshui Cement Group Ltd.1 Buzzi Unicem SpA1 Kenmare Resources PLC1,3 Kenmare Resources PLC1,3,4 Cheil Industries Inc.1 Mineral Deposits Ltd.1,3 Mineral Deposits Ltd. (CAD denominated)3 Global Iron Ltd.2,3 PT Indocement Tunggal Prakarsa Tbk1 Siam City Cement PCL1 Siam City Cement PCL, nonvoting depository receipt1 Sino-Forest Corp.3 Yamana Gold Inc. Gold Wheaton Gold Corp.3,4 Gold Wheaton Gold Corp.3 Sika AG, non-registered shares1 AK Steel Holding Corp. Sundance Resources Ltd.1,3 PT Indah Kiat Pulp & Paper Tbk1,3 Calgon Carbon Corp.3 Obtala Resources PLC1,2,3 Obtala Resources PLC1,2,3,4 Bellzone Mining PLC1,3 Titan Cement Co. SA1 TFS Corporation Ltd1 Rusoro Mining Ltd.2,3,4 Rusoro Mining Ltd.2,3 STR Holdings, Inc.3 Cape Lambert Resources Ltd.1,3 Mountain Province Diamonds Inc.1,3,4 J.K. Cement Ltd.1 Birla Corp. Ltd.1 Vatukoula Gold Mines PLC1,3,4 Cementir Holding SpA1 Zoloto Resources Ltd.1,2,3 48 ENERGY — 5.76% Pacific Rubiales Energy Corp.3 Niko Resources Ltd. Concho Resources Inc.3 Heritage Oil Ltd.1,3 Banpu PCL1 FMC Technologies, Inc.3 Core Laboratories NV Gulf Keystone Petroleum Ltd.1,2,3,4 Zhaikmunai LP (GDR)1,3,4 Zhaikmunai LP (GDR)1,3 Petroleum Development Corp.2,3 Cimarex Energy Co. Uranium One Inc.3 Centennial Coal Co. Ltd.1 Bill Barrett Corp.3 Petroceltic International PLC1,2,3 Exillon Energy PLC1,3 Karoon Gas Australia Ltd.1,3 Rosetta Resources Inc.3 Miclyn Express Offshore Ltd.1,3 Wellstream Holdings PLC1 Eurasia Drilling Co. Ltd. (GDR)1 Resolute Energy Corp.3 Harvest Natural Resources, Inc.3 Gran Tierra Energy Inc.3 Value Creation Inc.1,3,5 WorleyParsons Ltd.1 Borders & Southern Petroleum PLC1,3 Oceaneering International, Inc.3 Regal Petroleum PLC1,2,3 Schoeller-Bleckmann Oilfield Equipment AG1 Maple Energy PLC1,2,3 Petroleum Geo-Services ASA1,3 BNK Petroleum Inc.3,4 BNK Petroleum Inc.3 Polo Resources Ltd.1,3 High Arctic Energy Services Inc.3 CONSUMER STAPLES — 4.65% Alberto-Culver Co. Lindt & Sprüngli AG, participation certificate1 Lindt & Sprüngli AG1 Drogasil SA, ordinary nominative2 China Yurun Food Group Ltd.1 Ralcorp Holdings, Inc.3 Hite Brewery Co., Ltd.1 ARYZTA AG1 Colgate-Palmolive (India) Ltd.1 TreeHouse Foods, Inc.3 Kernel Holding SA1,3 Godrej Consumer Products Ltd.1 Emami Ltd.1 Davide Campari-Milano SpA1 Strauss Group Ltd.1 CP ALL PCL1 Nong Shim Co., Ltd.1 Asian Citrus Holdings Ltd.1 Emmi AG1 MARR SpA1 Church & Dwight Co., Inc. Hypermarcas SA, ordinary nominative3 GlaxoSmithKline Consumer Healthcare Ltd.1 AMOREPACIFIC Corp.1 Coca-Cola Icecek AS, Class C1 Thai Union Frozen Products PCL1 Poslovni sistem Mercator, dd1 Pantry, Inc.3 Wumart Stores, Inc., Class H1 Philip Morris CR as1 Origin Enterprises PLC1 Tassal Group Ltd.1 UTILITIES — 1.83% Xinao Gas Holdings Ltd.1,2 Hyflux Ltd1 Glow Energy PCL1 AES Tietê SA, preferred nominative KSK Energy Ventures Ltd.1,3 Manila Water Co., Inc.1 CESC Ltd.1 Greenko Group PLC1,3 Indiabulls Power Ltd.1,3 Thai Tap Water Supply PCL1 Acea SpA1,3 TELECOMMUNICATION SERVICES — 1.18% tw telecom inc.3 Cellcom Israel Ltd. (ILS denominated)1 Cellcom Israel Ltd. Partner Communications Co. Ltd.1 Partner Communications Co. Ltd. (ADR) Total Access Communication PCL1 Daisy Group PLC1,3,4 Globe Telecom, Inc.1 StarHub Ltd1 MISCELLANEOUS — 5.00% Other common stocks in initial period of acquisition Total common stocks (cost: $13,950,263,000) Warrants — 0.03% INDUSTRIALS — 0.02% Goodpack Ltd., warrants, expire 20122,3 FINANCIALS — 0.00% PacWest Bancorp, Series B, warrants, expire 20101,3 HEALTH CARE — 0.00% BG Medicine, Inc., warrants, expire 20201,3,5 Fluidigm Corp., warrant, expires 20191,2,3,5 1 — MATERIALS — 0.00% Gold Wheaton Gold Corp., warrants, expire 20133,4 68 Gold Wheaton Gold Corp., warrants, expire 20111,3,4 22 90 MISCELLANEOUS — 0.01% Other warrants in initial period of acquisition Total warrants (cost: $882,000) Shares or Convertible securities — 0.46% principal amount FINANCIALS — 0.21% Oriental Financial Group Inc., convertible preferred1,4 Synovus Financial Corp. 8.25% convertible preferred 2013, units3 National Financial Partners Corp. 4.00% convertible notes 20172,4 $ First Southern Bancorp, Inc., Series C, convertible preferred1,2,3,5 HEALTH CARE — 0.17% Fluidigm Corp., Series E, convertible preferred1,2,3,5 BG Medicine, Inc. 12.00% convertible notes 20111,5 $ BG Medicine, Inc., Series D, convertible preferred1,3,5 INDUSTRIALS — 0.04% AMR Corp. 6.25% convertible notes 2014 $ ENERGY — 0.03% Harvest Natural Resources, Inc. 8.25% convertible notes 2013 $ TELECOMMUNICATION SERVICES — 0.01% tw telecom inc. 2.375% convertible debentures 2026 $ CONSUMER DISCRETIONARY — 0.00% Spot Runner, Inc., Series C, convertible preferred1,3,5 Total convertible securities (cost: $90,583,000) Principal amount Bonds & notes — 1.45% ) BONDS & NOTES OF U.S. GOVERNMENT — 1.36% U.S. Treasury 3.50% 2020 $ FINANCIALS — 0.09% Zions Bancorporation 5.65% 2014 $ Zions Bancorporation 5.50% 2015 Zions Bancorporation 6.00% 2015 CIT Group Inc., Term Loan 2A, 9.50% 20126,7,8 Total bonds & notes (cost: $250,238,000) Short-term securities — 7.85% Freddie Mac 0.15%–0.265% due 7/14–12/21/2010 Fannie Mae 0.15%–0.30% due 7/14/2010–1/18/2011 U.S. Treasury Bills 0.09%–0.305% due 8/12–8/26/2010 Bank of Nova Scotia 0.19%–0.25% due 7/1–7/23/2010 Québec (Province of) 0.22%–0.27% due 7/30–9/16/20104 GDF SUEZ 0.34% due 7/7/20104 Straight-A Funding LLC 0.26%–0.33% due 7/16–8/13/20104 General Electric Co. 0.08% due 7/1/2010 Credit Agricole North America, Inc. 0.275% due 7/16/2010 UBS Finance (Delaware) LLC 0.295% due 7/14/2010 National Australia Funding (Delaware) Inc. 0.265% due 7/6/20104 BNP Paribas Finance Inc. 0.27% due 7/13/2010 HSBC USA Inc. 0.30% due 7/13/2010 Jupiter Securitization Co., LLC 0.35% due 7/14/20104 Total short-term securities (cost: $1,383,903,000) Total investment securities (cost: $15,675,869,000) Other assets less liabilities ) Net assets $ "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. 1Valued under fair value procedures adopted by authority of the board of directors. The total value of all such securities, including those in “Miscellaneous,”was $8,141,119,000, which represented 46.15% of the net assets of the fund. This amount includes $8,003,526,000 related to certain securities tradingoutside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. 2The fund owns 5% or more of the outstanding voting shares of this company. See the table on the next page for additional information. 3Security did not produce income during the last 12 months. 4Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration,normally to qualified institutional buyers. The total value of all such securities was $487,644,000, which represented 2.76% of the net assets of the fund. 5Acquired in a transaction exempt from registration under the Securities Act of 1933. May be subject to legal or contractual restrictions on resale. Furtherdetails on these holdings appear below. Acquisition date(s) Cost Value Percent of net assets First Southern Bancorp, Inc. 12/17/2009 $ $ % First Southern Bancorp, Inc., Series C, convertible preferred 12/17/2009 Fluidigm Corp., Series E, convertible preferred 12/21/2006–11/16/2009 Fluidigm Corp., warrant, expires 2019 8/17/2009 — — BG Medicine, Inc., Series D, convertible preferred 7/9/2008 BG Medicine, Inc. 12.00% convertible notes 2011 3/30/2010 BG Medicine, Inc., warrants, expire 2020 3/30/2010 $ — $ % Value Creation Inc. 8/25/2005­–9/1/2006 First Michigan Bancorp, Inc. 4/28/2010 Spot Runner, Inc. 10/25/2006­–3/20/2008 Spot Runner, Inc., Series C, convertible preferred 10/25/2006 HSW International, Inc. 12/17/2007 43 Mobile Travel Guide, Inc. 12/17/2007 24 35 Allied Medical Ltd. 8/26/2005­–11/15/2005 8 2 Fontainebleau Resorts LLC, Class A, nonvoting units 10/5/2005–6/1/2007 — Total restricted securities $ $ % 6Coupon rate may change periodically. 7Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. 8Loan participations and assignments; may be subject to legal or contractual restrictions on resale. The total value of all such loans was $4,812,000, whichrepresented .03% of the net assets of the fund. Key to abbreviations ADR American Depositary Receipts GDR Global Depositary Receipts GBP British pounds BDR Brazilian Depositary Receipts TDR Taiwanese Depositary Receipts ILS Israeli shekels CDI CREST Depository Interest CAD Canadian dollars Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares. Further details on these holdings and related transactions during the ninemonths ended June 30, 2010, appear below. Beginning shares or principal amount Additions Reductions Ending shares or principal amount Dividend or interest income ) Value of affiliates at 6/30/10 ) Xinao Gas Holdings Ltd. — $ $ Thoratec Corp. — — Jain Irrigation Systems Ltd. — — Dah Sing Financial Holdings Ltd. — — Hittite Microwave Corp. — — AVEVA Group PLC — Lions Gate Entertainment Corp. — — Drogasil SA, ordinary nominative OpenTable, Inc. — — — Jumbo SA — Gulf Keystone Petroleum Ltd. — — ASOS PLC — Digital River, Inc. — PixArt Imaging Inc. — — — Hana Microelectronics PCL — — Jaguar Mining Inc.* — — ZOLL Medical Corp. — — Ekornes ASA — Petroleum Development Corp. — — — Blue Nile, Inc. — — — Mobile Mini, Inc. — — — Fourlis — Goodpack Ltd. — — Goodpack Ltd., warrants, expire 2012 — — — Goodpack Ltd., rights, expire 2009 — Interline Brands, Inc.* — — CKX, Inc. — — Ennis, Inc. — — Gem Diamonds Ltd. — Gem Diamonds Ltd. — First Southern Bancorp, Inc. — — — First Southern Bancorp, Inc., Series C, convertible preferred — — — Exponent, Inc. — — — American Axle & Manufacturing Holdings, Inc. — LoopNet, Inc. — Masterskill Education Group Bhd. — — — Northgate PLC — Avid Technology, Inc. — — BrisConnections Unit Trusts — — — National Financial Partners Corp. — — — National Financial Partners Corp. 4.00% convertible notes 2017 — — 7 Infotech Enterprises Ltd. — Internet Capital Group, Inc. — — — Quantum Corp. — — — Petroceltic International PLC — Domino’s Pizza Enterprises Ltd. — Global Iron Ltd. — — — Houston Wire & Cable Co. — — Home Federal Bancorp, Inc. — — Gruppo MutuiOnline SpA — Fluidigm Corp., Series E, convertible preferred — — Fluidigm Corp., warrant, expires 2019 1 — — 1 — — Fluidigm Corp. 14.06% convertible notes 2009 $ — $ — 16 — Standard Parking Corp.* — — Green Packet Bhd. — — — Green Packet Bhd. — — — Douglas Dynamics, Inc. — — — National American University Holdings, Inc. — — — Territorial Bancorp Inc. — 71 Vital Images, Inc. — — — SAF-HOLLAND SA, non-registered shares — — — Cpl Resources PLC — — Fluid Music Canada, Inc. — — Bloomsbury Publishing PLC — — Regal Petroleum PLC — — — Obtala Resources PLC — — Obtala Resources PLC — — — Maple Energy PLC — — — Rusoro Mining Ltd. — — — Rusoro Mining Ltd. — — TranS1 Inc. — — Newron Pharmaceuticals SpA — — — Newron Pharmaceuticals SpA — — — Imagelinx PLC — — — Zoloto Resources Ltd. — 48 CEC Unet PLC — KAB Distribution Inc. — African Minerals Ltd.† — — American Medical Systems Holdings, Inc.† — — Astaldi SpA† — — — austriamicrosystems AG, non-registered shares† — Beacon Roofing Supply, Inc.† — — — BG Medicine, Inc., Series D, convertible preferred† — BG Medicine, Inc. 12.00% convertible notes 2011† — $ — $ 7 — BG Medicine, Inc., warrants, expire 2020† — Bowne & Co., Inc.*† — — Cirrus Logic, Inc.† — — — Dolphin Capital Investors Ltd.† — — — Domino’s Pizza UK & IRL PLC† — East West Bancorp, Inc.† 53 — East West Bancorp, Inc.† — — — East West Bancorp, Inc. 13.00% convertible preferred† — eHealth, Inc.† — — Fisher & Paykel Healthcare Corp. Ltd.† — Frigoglass SAIC† — — — Glacier Bancorp, Inc.† — — — Grontmij NV, depository receipts† — — Integra LifeSciences Holdings Corp.† — — Ipca Laboratories Ltd.† — Kenmare Resources PLC† — — — Kenmare Resources PLC† — Kingboard Chemical Holdings Ltd.† — — LECG Corp.† — Live Nation Entertainment, Inc.† — Lonrho PLC† — — — Manila Water Co., Inc.† — — MARR SpA† — — Mineral Deposits Ltd.† — — — Mineral Deposits Ltd. (CAD denominated)† — — — Nakanishi Inc.† — — Ono Sokki Co., Ltd.† — — 42 — Pantaloon Retail (India) Ltd.† — — — Pantaloon Retail (India) Ltd., Class B† — — 8 — Redwood Trust, Inc.† — — — Resources Connection, Inc.† — — — Rockhopper Exploration PLC† — SkillSoft PLC (ADR)† — SonoSite, Inc.† — — — SVB Financial Group† — — — Techwell, Inc.† — — — Ten Alps PLC† — Trinity Ltd.† — — Veeco Instruments Inc.† — Vision-Sciences, Inc.† — — — Volcano Corp.† — — — $ $ *This security was an unaffiliated issuer in its initial period of acquisition at 9/30/2009; it was not publicly disclosed. †Unaffiliated issuer at 6/30/2010. Valuation disclosures The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed with brokers. Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Methods and inputs — The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or morepricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days or less remaining to maturity. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund’s board of directors. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications — The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of June 30, 2010 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Industrials $ $ * $ — $ Consumer discretionary * Information technology * 43 Financials * Health care * 2 Materials * Energy * Consumer staples * — Utilities * — Telecommunication services * — Miscellaneous * — Warrants Convertible securities Bonds & notes — — Short-term securities — — Total $ *Includes certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of localtrading; therefore, $8,003,526,000 of investment securities were classified as Level 2 instead of Level 1. The following table reconciles the valuation of the fund’s Level 3 investment securities and related transactions for the nine months ended June 30, 2010 (dollars in thousands): Beginning value Net purchases Net realized Net unrealized Net transfers Ending value at 10/1/2009 and sales loss appreciation out of Level 3† at 6/30/2010 Investment securities $ $ $ ) $ $ ) $ Net unrealized depreciation during the period on Level 3 investment securities held at June 30, 2010 (dollars in thousands): $ ) †Transfers into or out of Level 3 are based on the beginning market value of the quarter in which they occurred. Federal income tax information (dollars in thousands) Gross unrealized appreciation on investment securities $ Gross unrealized depreciation on investment securities ) Net unrealized appreciation on investment securities Cost of investment securities for federal income tax purposes Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. Investors should carefully consider the investment objectives, risks, charges and expenses of the American Funds. This and other important information is contained in the fund’s summary prospectus and prospectus, which can be obtained from your financial professional and should be read carefully before investing. You may also call American Funds Service Company (AFS) at 800/421-0180 or visit the American Funds website at americanfunds.com. MFGEFP-935-0810O-S25510 ITEM 2 – Controls and Procedures The Registrant’s Principal Executive Officer and Principal Financial Officer have concluded, based on their evaluation of the Registrant’s disclosure controls and procedures (as such term is defined in Rule 30a-3 under the Investment Company Act of 1940), that such controls and procedures are adequate and reasonably designed to achieve the purposes described in paragraph (c) of such rule. There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 3 – Exhibits The certifications required by Rule 30a-2 of the Investment Company Act of 1940 and Section 302 of the Sarbanes-Oxley Act of 2002 are attached as exhibits hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SMALLCAP WORLD FUND, INC. By /s/ Paul F. Roye Paul F. Roye, Executive Vice President and Principal Executive Officer Date: August 27, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/ Paul F. Roye Paul F. Roye, Executive Vice President and Principal Executive Officer Date: August 27, 2010 By /s/ Jeffrey P. Regal Jeffrey P. Regal, Treasurer and Principal Financial Officer Date: August 27, 2010
